DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 08/23/21, for application number 16/827,161 has been received and entered into record.  Claim 1 has been amended.  Therefore, Claims 1-9 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 3-4, recite, “using by the first device a short-wavelength, ultra-high frequency radio communications protocol...” and should instead read “using, by the first device, a short-wavelength, ultra-high frequency radio communications protocol…” (emphasis added) to more clearly indicate the use of the protocol by the first device.
Claim 1, line 7, recites, “using by the second device the received time to discipline a second clock…” and should instead read, “using, by the second device, the received time to discipline a second clock” (emphasis added) ) to more clearly indicate the use of the received time by the second device.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palin et al., US PGPub 2016/0212194.
Regarding Claim 1, Palin discloses a method for synchronizing time within a local, networked system including a first device and a least one second device [using the Bluetooth LE protocol in network connections, par 170, ll. 1-3], comprising: 
using by the first device a short-wavelength, ultra-high frequency radio communications protocol to advertise via a unidirectional, non-bonded communications link from the first device to the at least one second device within the local, networked system a time that is being maintained by a first clock of the first device [the master device dictates the connection timing and communication operations of the one or more slave devices via Bluetooth Low Energy; Bluetooth protocol is short-wavelength, ultra-high frequency; the connection is not bonded, as the master device dictates the connection timing without feedback from the slave device, par 170, ll. 3-5; 13-18]; 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Palin, in view of Goel et al., US PGPub 2019/0190635.
Regarding Claim 2, Palin discloses the method as recited in Claim 1.  However, Palin does not explicitly teach a third device to update the time maintained by the first device.
In the analogous art of wireless communication synchronization, Goel teaches a method of synchronizing time among networked devices by using a communication received from a third device external to the local, networked system to update the time that is being maintained by the first clock of the first device [FIG. 21 a base signal transmits a timing signal to a user equipment (2105) and configure a timer function of the local user equipment based on the timing signal (2110). The base station is external to the local networked user equipment and communicates over cellular wireless communication, par 209; par 5, 6].
It would have been obvious to one of ordinary skill in the art, having the teachings of Palin and Goel before him before the effective filling date of the claimed invention, to incorporate synchronization from an external device, to allow for time synchronization of wireless communications [Goel, par 4].
Regarding Claim 3, Palin and Goel disclose the method as recited in Claim 2.  Goel further teaches wherein the third device communicates with the first device via use of a radio frequency broadcast message [the wireless communications system 100 may be a Long Term Evolution (LTE) network, an LTE-Advanced (LTE-A) network, an LTE-A Pro network, or a New Radio (NR) network, par 47].
Regarding Claim 4, Palin and Goel disclose the method as recited in Claim 2.  Goel further teaches the third device communicating via internet protocol [“base station 805 may determine that a PTP message includes an Internet Protocol prefix”, par. 134], and Palin further discloses a communications device comprising an Internet server [cloud server 104 as part of the overall network, Fig. 2].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Palin and Goel, and further in view of Bauer, US Pat. No. 6,061,450.
Regarding Claim 5, Palin and Goel teach the method as recited in Claim 2.  However, Palin and Goel do not disclose wherein the third device comprises a cable system head-end device.
In the analogous art of communications systems, Bauer teaches wherein a device comprises a cable system head-end device [system of Fig. 3 includes cable modem (302) and cable headend device (306), col. 4, ll. 46-51].
It would have been obvious to one of ordinary skill in the art, having the teachings of Palin, Goel, and Bauer before him before the effective filling date of the claimed invention, to incorporate a cable headend system taught by Bauer into the method as disclosed by Palin and Goel, to allow for use of the system in cable communications environments [Bauer, col. 2, ll. 44-52].
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Palin in view of Abraham et al., US PGPub 2018/0063784.
Regarding Claim 6, Palin discloses the method as recited in Claim 1.  While Palin discloses advertising the time of the first clock using a short-wavelength, ultra-high frequency 
In the analogous art of wireless data communication, Abraham teaches advertising according to a first schedule and advertising the first schedule [communicate discovery beacons at regular interval (schedule) step (410) where the schedule “where the time is predetermined, pre- negotiated; the time schedule at which information is transmitted is negotiated, which means advertised by a device and acknowledged by the second device, Fig. 4; par 51].
It would have been obvious to one of ordinary skill in the art, having the teachings of Palin and Abraham before him before the effective filling date of the claimed invention, to incorporate the periodic transmission as taught by Abraham into the method as disclosed by Palin, to reduce power consumption [Abraham, par 5].
Regarding Clam 7, Palin and Abraham disclose the method as recited in Claim 6.  Abraham further discloses advertising according to a first schedule and advertising the first schedule, and further discloses wherein the second device uses the received first schedule to create a second schedule for use by the second device to ensure that the second device is readied to receive the time that is being maintained by the first clock of the first device when advertised by the first device [the scheduled time at which a discovery signal is transmitted is negotiated and “T1 (time of reception device) may be set according to a clock value of a clock of the first device. Tl may be scheduled to occur shortly before wakeup in a second device”, pa 51; the 
Regarding Claim 8, Palin and Abraham disclose the method as recited in Claim 7.  Abraham further discloses wherein the second device uses the received time that is being maintained by the first clock of the first device when advertised by the first device according to the first schedule to automatically adjust the second schedule [T1 may be set according to a clock value of a clock of the first device transmitted according to a predetermined, pre- negotiated schedule; the second schedule, at which the device wakes up to receive discover beacons, is automatically adjusted with respect to T1 of the first device, par 51].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Palin, in view of Koeninger, US PGPub 2017/0033942.
Regarding Claim 9, Palin discloses the method as recited in Claim 1.  While Palin discloses time that is being maintained by the first clock of the first device, Palin does not explicitly teach wherein an app installed on a smart device is used to program the time on a device.
In the analogous art of network communication, Koeninger teaches wherein an app installed on a smart device is used to program the time on a device [the smarter radio alarm clock programs easily from a smartphone app, par 91].
It would have been obvious to one of ordinary skill in the art, having the teachings of Palin and Koeninger before him before the effective filling date of the claimed invention, to incorporate the programming from a smartphone as taught by Koeninger into the method as disclosed by Palin, to facilitate home automation [par 19, 20].

Response to Arguments
Applicant’s arguments filed 08/23/21 have been considered but are moot due to the new rejection based on the references cited above.  

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186